       Case 2:18-cr-01626-MTL Document 51 Filed 05/26/20 Page 1 of 2



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     JAMES R. KNAPP
 3   Arizona State Bar No. 021166
     Email: james.knapp2@usdoj.gov
 4   ANDREW C. STONE
     Arizona State Bar No. 026543
 5   Email: andrew.stone@usdoj.gov
     Assistant U.S. Attorney
 6   Two Renaissance Square
     40 N. Central Ave., Suite 1800
 7   Phoenix, Arizona 85004
     Telephone: 602-514-7500
 8   Attorneys for Plaintiff
 9                        IN THE UNITED STATES DISTRICT COURT
10                              FOR THE DISTRICT OF ARIZONA
11
     United States of America,                                 No. CR-18-1626-PHX-MTL
12
                            Plaintiff,                   GOVERNMENT’S RESPONSE TO
13                                                          MOTION TO CONTINUE
               vs.
14
15   Pierre Zarokian,
16                          Defendant.
17          The United States opposes Defendant Pierre Zarokian’s motion to continue the
18   restitution hearing for fourteen days.
19          First, the motion should be denied because the restitution determination cannot wait
20   another fourteen days. The Court scheduled the restitution hearing pursuant to 18 U.S.C. §
21   3664(d)(5), which allows the Court to “set a date for the final determination of the victim’s
22   losses, not to exceed 90 days after sentencing.” The sentencing date was March 6, 2020,
23   so the final determination per § 3664(d)(5) should be made no later than June 4, 2020. But
24   see Dolan v. United States, 560 U.S. 605, 620 (2010) (holding that 90-day deadline is not
25   “ironclad limit,” and that courts retain jurisdiction to impose restitution after that period).
26          Second, the motion should be denied because Zarokian fails to show good cause.
27   Zarokian has already promised in his plea agreement “to pay full restitution, regardless of
28   the resulting loss amount but in no event more than $200,000, to all victims directly or
       Case 2:18-cr-01626-MTL Document 51 Filed 05/26/20 Page 2 of 2




 1   proximately harmed” by his conduct. (ECF No. 12 (Plea Agreement) at 3.) And he has
 2   known the precise amount and basis of the restitution claim since February 28, 2020, when
 3   he received the victim impact statement and a table of expenses backed up by copies of
 4   individual invoices. (ECF No. 35-1 (Victim Impact Statement).) The only thing that is
 5   “new”—that is, provided nearly a month ago, on May 1—is the supplemental declaration
 6   Zarokian requested from the victim’s IT contractor to help explain the itemized costs.
 7          The United States recognizes that the COVID-19 pandemic results in unexpected
 8   travel and other logistical challenges, so if Zarokian seeks merely to reschedule to another
 9   date before June 4, 2020, the United States does not oppose. Undersigned counsel is
10   available any time on June 1, 2, or 3 but is unavailable May 29.
11          Respectfully submitted this 26th day of May 2020.
12                                                    MICHAEL BAILEY
                                                      United States Attorney
13                                                    District of Arizona
14                                                     s/ James R. Knapp
15                                                    JAMES R. KNAPP
                                                      ANDREW C. STONE
16                                                    Assistant U.S. Attorneys
17
18                                CERTIFICATE OF SERVICE
19          I hereby certify that on 5/26/2020, I electronically transmitted the attached
20   document to the Clerk's Office using the CM/ECF System for filing a copy to the following
21   CM/ECF registrant: Elon Berk, Jody Corbett
22    s/ James Knapp
     U.S. Attorney’s Office
23
24
25
26
27
28
                                                -2-
